Citation Nr: 1640604	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to March 20, 1995, for the grant of service connection for a delusional disorder on the basis of clear and unmistakable error (CUE) in a February 1990 rating decision.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDINGS OF FACT

The February 1990 rating decision that denied service connection for psychiatric disorder was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSION OF LAW

The February 1990 rating decision that denied entitlement to service connection for a psychiatric disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran seeks an earlier effective date for the award of service connection for his delusional disorder based on alleged CUE in a February 1990 rating decision.  The Veteran maintains that his service treatment records - particularly those dated in April 16, 1976, December 15, 1977, December 22, 1977, and March 6, 1978 -
clearly reflect the onset of his psychiatric disability in service. 

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310   (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997). 

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482   (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the Veteran separated from active service in July 1978.  He filed his first compensation claim in February 1979; however, he claimed only service connection for a knee injury.  Significantly, however, the RO obtained all service medical records from the National Personnel Records Center and associated them with the claims file in May 1979.  These service medical records include a December 1977 psychiatric evaluation.

The Veteran filed his first claim of compensation for an acquired psychiatric disorder in October 1989.  He completed and signed a VA Form 21-526, Application for Compensation or Pension.  The RO considered the service medical records, as well as a June 1979 VA examination, but denied the claim in a February 1990 rating decision.  The Veteran did not appeal this decision and it became final.  

On October 30, 1995, the Veteran submitted additional medical evidence including an October 1988 private medical report that notes an impression of major depressive disorder, copies of his service medical records, and a December 1991 report from the Social Security Administration (SSA) that reflected a diagnosis of delusional disorder.  He requested that a claim for service connection for various mental disorders be reopened. 

In July 1996, the RO declined to reopen the claim, and the Veteran appealed.  The Board denied his claim, but that decision was vacated by the United States Court of Appeals for Veterans Claims (Court).  On remand from the Court, the Board found that the private medical evidence of a psychiatric diagnosis was sufficiently new and material evidence to reopen the claim.  In September 2001, the Board obtained a favorable medical nexus opinion and in April 2002 granted service connection for delusional disorder.  The Board then returned the case to the RO for assignment of a disability rating and an effective date. 

In a June 2003 rating decision, the RO assigned a 50 percent rating and an effective date of October 30, 1995.  The RO based the effective date on the date that the RO had received a claim to reopen.  The RO later granted a 100 percent rating effective from October 30, 1995.  The Veteran appealed this decision to the Board, arguing that he was entitled to an effective date of October 1989, based on his originally filed claim for service connection for an acquired psychiatric disorder.  

In June 2007, the Board awarded the Veteran an earlier effective date of March 20, 1995 for the award of service connection for his delusional disorder based on a private medical report received on that date by the RO which reflected that the Veteran had been diagnosed with a psychiatric condition.  In that decision, the Board noted that it did not address whether an earlier effective date was warranted based on CUE because the Veteran had not asserted entitlement on that basis.  

The Veteran did not appeal the June 2007 Board decision that assigned an effective date of March 20, 1995.  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the Veteran can only attempt to get an earlier effective date by a finding of CUE in a prior rating decision; here, the February 1990 RO decision.  In June 2010, the Veteran submitted a asserting that argument; that he is entitled to an earlier effective date of October 20, 1989 based on alleged CUE in a February 1990 rating decision.  The Veteran has generally maintained that his service medical records clearly showed the onset of his present psychiatric disability in service.

For the reasons that follow, the Board concludes that Veteran's CUE claim cannot prevail.  The February 1990 rating decision was not clearly and unmistakably erroneous.  
  
The correct facts, as they were known at the time, were before the RO.  At the time of the February 1990 rating decision, the evidence included the Veteran's service medical records, as well as a June 1979 VA examination.  The RO concluded that there was no evidence of a neurosis of psychosis in service or in the presumptive period following service.  The RO also noted that the Veteran was seen for situational adjustment problems by a psychiatrist in December 1977.

A September 1972 enlistment examination revealed a "normal" psychiatric clinical evaluation.  The record reveals his complaint of feeling "upset & jumpy all of the time" on April 16, 1976.  At that time, he was in the process of changing duty locations and requesting an early discharge.  He appeared to be in a slightly nervous state due to his work area and had been under heavy pressure for several weeks.  He was prescribed Elavil and instructed to return in 10 days.  Three days later, he sought a neuropsychiatric consultation, but the record only reflects his treatment for an orthopedic problem that day. 

On December 15, 1977, the Veteran reported to the dispensary for psychiatric examination per Command request.  It was noted that he had a well-documented history of frequent problems with authority and racial discrimination complaints.  He had had captain's masts and several disciplinary problems.  On examination, he denied any problems with the Navy prior to his arrival in Keyport in January 1977.  Upon his arrival, he felt that other petty officers had conspired and were prejudiced against him.  He reported having been given unlawful orders, but could not provide any examples.  The medical record further noted that a review of the Veteran's personnel file revealed a wide variation in evaluations.  He appeared to have good evaluations for doing things that he enjoyed with lesser evaluations when doing things that he did not enjoy.  He denied a prior history of problems with civil authorities or drug usage.  He took no responsibility for his actions and stated that the problems, which were caused by the Navy, could only be resolved by his discharge.  An objective evaluation revealed him to be oriented without thought disorder.  The examiner noted an impression of immature personality with a recommendation that the Veteran be administratively discharged based on unsuitability. 

On December 22, 1977, the Veteran underwent a psychiatric consultation.  His command reported his increasing problems since his arrival in January 1977.  He displayed resentment of authority and felt he should be able to work at his own pace.  He was demanding and became angry and abusive when displeased.  There were at least nine occasions of him being reported for disrespect, two occasions of refusing to obey an order and one unauthorized absence (UA).  The Veteran's medical record further noted that the recent series of events sharply contrasted with previous service records which showed satisfactory adjustment to the Navy.  He had an inconsistent level of evaluation but, in general, he was considered a satisfactory worker who conformed to military standards.  The Veteran related the beginning of his conflicts to a misunderstanding over his living accommodation upon arrival.  He arrived with over 1,000 pounds of personal effects, but was given insufficient accommodation aboard tugboat.  He protested by requesting a Captain's hearing and his room request was granted.  Thereafter, he claimed that other members resented his accommodations and his supervisors looked upon his with disfavor.  He received negative responses and a series of "infringements" upon his rights and privileges.  He was aware that his outspoken style aggravated those about him, but he felt that there was a conspiracy to report him for every minor action.  His current situation contrasted to his ability to get along with people in his previous service and was the result from his current command. 

On mental status examination, the Veteran presented as an alert and oriented young male.  He was reserved but cooperative.  His speech was spontaneous, full, coherent, and relevant with goal-directed thinking.  There was no evidence of thought disorder, hallucinations or suicidal ideations.  His concentration as well as recent and remote memory were good.  His affect was appropriate.  His mood was neutral to angry.  His judgment was intact.  His insight was present to the extent that he was fully aware of his current situation that he faced despite his disagreement with the understanding for its recurrence.  His reported argumentativeness represented his response to his perception that he was being harassed and treated unfairly.  He further indicated his intent to obtain civilian counsel to pursue charges of discrimination.  Due to his prior satisfactory service record and normal pre-service history, the examiner was unable to document the presence of a character disorder.  However, he was considered so free from mental disease and disorder that he knew right from wrong and could adhere to those principles. 

In March 1978, the Veteran was seen for complaint of frequent headaches, which he related to the pressures of his job.  He complained that everyone, but especially his supervisors, had been picking on him.  He also complained of work pressures.  The examiner commented that the Veteran was a manipulator with a past and present history of lying with a recent attempt to get out of the brig by claiming a back injury for which no objective signs could be found.  He had complained that hard labor was unfair because he was forced to work too late at night.  

The Veteran's May 1978 separation examination revealed a "normal" psychiatric clinical evaluation.  A post-service June 1979 VA examination related to the Veteran's claim for service connection for a knee disability.  The examination report did not contain any information on the Veteran's mental state.

There is no evidence to conclude that the records were not available to the RO, or that the RO did not consider the evidence in making its determination.  A claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  

Following a review of the evidence of record, the Board finds that at the time of the February 1990 rating decision denying the Veteran's service connection claim, the claims file did not contain evidence that the Veteran had an acquired psychiatric disability causally related to, or aggravated by, active service.  There was also no evidence that the Veteran had psychosis, or another acquired psychiatric disability within one year of separation from service.  The February 1990 rating decision was properly based on the evidence of record at the time of that decision.

The Board also finds that the statutory or regulatory provisions extant at the time of the February 1990 decision were correctly applied.  Then, as now, service connection was warranted if the facts showed a particular injury or disease incurred during service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a) (1989).  

The evidence of record is against a finding that there was CUE in the February 1990 rating decision.  The evidence of record does not support a finding that the correct facts, as they were known at the time of the February 1990 rating decision, were not before the adjudicator, or that regulatory provisions then in extant at the time were incorrectly applied.  The evidence does not support a finding that there was an undebatable error in the February 1990 rating decision which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006). 

The Board acknowledges that the December 1977 service medical record noted an impression of immature personality.  However, service connection cannot be granted for this disability because personality disorders are not considered to be diseases or injuries for compensation purposes.  See 38 C.F.R. § 4.127.  

In sum, there is no showing that the RO committed CUE in the February 1990 rating decision.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.


ORDER

Entitlement to an effective date prior to March 20, 1995, for the grant of service connection for a delusional disorder, claimed on the basis of CUE in the February 1990 rating decision, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


